ORDER

PER CURIAM:
Derrick Johnson appeals from his convictions on three counts of kidnapping, § 565.110;1 four counts of robbery in the first degree, § 569.020; and seven counts of armed criminal action, § 571.015. Having reviewed the briefs and the record, we find no error and affirm the judgment of conviction. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).

. All statutory references are to RSMo 2000 as updated through the 2011 Cumulative Supplement.